Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the independent claims to specify “applying a statistical analysis operation on each observation set to discriminate the first contribution and the third contribution by the use of the spatial decorrelation of blood signals originating from distinct locations through the statistical analysis operation based on the joint variability of the observations of each set”, as described in the applicant’s specification (see pg. 4, lines 15-35), where the first contribution is referring to “a first contribution representative of the diffusors of blood vessels within the location”, a third contribution is referring to “a third contribution representative of blood diffusors outside of the location”, and each observation is referring to “each observation being characterized by a different and partially spatially decorrelated point spread function [PSF] associating a blood flow signal to each location of the region of interest”.
Prior art was found that teaches using spatially decorrelated PSF to distinguish between the blood and tissue in a region of interest, but prior art was not found that teaches applying a statistically analysis operation using spatially decorrelated PSF to distinguish between the blood in a region of interest and the blood outside of the region of interest without hindsight reasoning, and the primary reference Bercoff used in the previous Office Action already teaches distinguishing between blood signals and tissue signals. 
The closet prior art found to teach the limitation was Walker (US 20090304246 A1, published December 10, 2009), which talks about applying principal component analysis (statistical analysis operation) to separate signals by using spatial decorrelation (decorrelation arising from differential motion) to distinguish between the signal of interest and other signals (see para. 0129 – “The present invention applies principal component analysis (PCA) to ensembles of radio-frequency (RF) data, to separate source signals of interest from undesired secondary source signals and noise.”; see para. 0134 – “The signal received from the transducer is a signal that is the sum of many signals, including a signal of interest. The goal of PCA is to find the signal of interest and exclude all other signals, to the extent possible.”; see para. 0164 – “Three source signals 602, 604 and 606 with variable delay characteristics were weighted and summed 608 to form a simulated ensemble of echo data ST 302, to model decorrelation arising from differential motion across the point spread function (PSF) of the acoustic beam of an ultrasound system.”).
But Walker doesn’t explicitly teach where the signals to be separated are blood signals from within a region of interest and blood signals from outside of the region of interest, so the signals of interest can be blood and/or tissue signals, and the other signals can be blood and/or tissue signals. 
Another prior art found was Slablaugh et al. (US 20070047788 A1, published March 1, 2007) teaches filtering an image by spatially decorrelating the PSF, then segmenting an image based on the statistical distribution (statistical analysis operation) of the intensity data inside and outside of the contour line (Fig. 1; see Abstract – “Decorrelating the ultrasound image wherein spatial correlations are substantially reduced in the intensity data, modeling the decorrelated image intensities with a statistical distribution, propagating, an active contour in the image where the contour segments the image, where the contour is propagated based on the statistical distributions of intensity data inside and outside the active contour.”; see pg. 2, para. 0028 – “The image is filtered at step 12 to remove spatial correlations in the ultrasound image. This can be performed by calculating the log-spectrum of the point spread function (PSF) via wavelet noising, and then applying a Wiener filter using the spectrum magnitude of the PSF.”). 
But Slablaugh doesn’t explicitly teach where the intensity data inside and outside of the contour is blood signal data, so the signal inside of the contour can be blood signal data while the signal outside of the can be tissue signal data, and vice versa, or the data inside and outside of the contour can be tissue data.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793